                                            Karrie Southard



  IN THE UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF OHIO
            EASTERN DIVISION
                   --|--
            Case No. 2:11-cv-1016
                   --|--
In Re: Ohio Execution Protocol Litigation,
                   --|--
30(B)(6)
Deposition of:     KARRIE SOUTHARD

Date and Time:     Tuesday, June 11, 2019
                   9:53 a.m.
Place:             Federal Public Defender's
                     Office
                   10 West Broad Street
                   Suite 1020
                   Columbus, Ohio
Reporter:          Julieanna Hennebert, RPR, RMR
                   Notary Public - State of Ohio

                   --|--




         www.IntegrityReportingGroup.com
                   614.875.5440
                                              Karrie Southard

                                                     Page 2
1    APPEARANCES:
2    On behalf of Plaintiff Cleveland Jackson:
3           MR. ADAM RUSNAK
            MR. ALLEN L. BOHNERT
4           MR. PAUL BOTTEI
            Federal Public Defender's Office
5           Southern District of Ohio
            10 West Broad Street, Suite 1020
6           Columbus, Ohio 43215
            614.469.2999
7
     On behalf of State:
8
           MR. CHARLES A. SCHNEIDER
9          Section Chief
           Dave Yost, Ohio Attorney General
10         Criminal Justice Section
           150 East Gay Street, 16th Floor
11         Columbus, Ohio 43215
           614.995.3267
12
     On behalf of Board of Pharmacy:
13
           MR. HENRY G. APPEL
14         Assistant Attorney General
           Dave Yost, Ohio Attorney General
15         Health & Human Services
           30 East Broad Street, 26th Floor
16         Columbus, Ohio 43215-3428
           614.466.8600
17
           MS. NICOLE M. DEHNER
18         Chief Legal Counsel
           State of Ohio Board of Pharmacy
19         77 South High Street, 17th Floor
           Columbus, Ohio 43215
20         614.995.7496
21                          --|--
22
23
24
25

             www.IntegrityReportingGroup.com
                       614.875.5440
                                            Karrie Southard

                                                     Page 3
1                           INDEX
2                           --|--
3    KARRIE SOUTHARD                                  PAGE
      Examination by Mr. Rusnak                         4
4
5                           --|--
6                     DEPOSITION EXHIBITS
7    NUMBER DESCRIPTION                          IDENTIFIED
8      1    Subpoena and attachments                    12
9      2    Application for Pharmacies                  13
10     3   Initial Application, Terminal
           Pharmacy Category 2 and 3
11
       4   Initial Application, Terminal               13
12         Non-resident pharmacy Category
           2 and 3
13
       5   E-license Guide: Adding a New               15
14         License
15     6   Motion to Quash Subpoena Issued to          33
           Interested Party Ohio State Board
16         of Pharmacy
17     7   Reply in Support of Motion to Quash         33
18     8   Annual Report Fiscal Year 2018              37
19                           --|--
20
21
22
23
24
25


             www.IntegrityReportingGroup.com
                       614.875.5440
                                                 Karrie Southard

                                                         Page 4
1                           KARRIE SOUTHARD,
2    being by me first duly sworn, as hereinafter
3    certified, deposes and says as follows:
4                             EXAMINATION
5        Q.       Hi.    Can you start with your name, please.
6        A.       Karrie Southard.
7        Q.       Do you want to spell your last name?
8        A.       S-o-u-t-h-a-r-d.
9        Q.       Ms. Southard, my name is Adam Rusnak, I'm
10   an attorney for Mr. Cleveland Jackson.       With me are
11   my co-counsel Allen Bohnert, Paul Bottei.
12                Do you understand you're here to be
13   deposed today?
14       A.       Yes.
15       Q.       And that you're appearing as a 30(B)(6)
16   witness?
17       A.       Yes.
18       Q.       Do you know what that means?
19       A.       Means that I am speaking on behalf of the
20   Agency the Board of Pharmacy.
21       Q.       Have you ever been deposed before?
22       A.       Not deposed but I've testified in a public
23   hearing before the Board of Pharmacy.
24       Q.       So I think it's normal in depositions to
25   have a couple, sort of remind people of the rules.


                www.IntegrityReportingGroup.com
                          614.875.5440
                                              Karrie Southard

                                                        Page 5
1    If you don't understand any question I ask, please
2    just say so.    We have to try not to talk over each
3    other.    And we have to try to use words, not nod our
4    head, for the court reporter.
5        A.      Understood.
6        Q.      I want to start with what we'll say is
7    Exhibit 1, that's the subpoena in this case.
8                MR. RUSNAK:   Do you have that, Allen?
9        Q.      I would direct your attention to I guess
10   Attachment 1.
11                (EXHIBIT 1 MARKED.)
12       Q.       I suppose the start of the subpoena
13   notices what is marked as page 4.   Have you seen this
14   before?
15       A.       I have.
16       Q.       And on I guess two pages later Attachment
17   1, have you read this before?
18       A.       I have.
19       Q.       And in particular part 1 there, are you
20   familiar with that deposition topic?
21       A.       Yes.
22       Q.       And is that what you're prepared to talk
23   about today?
24       A.       Yes.
25       Q.       One question I meant to ask, I'm sorry I


               www.IntegrityReportingGroup.com
                         614.875.5440
                                               Karrie Southard

                                                      Page 6
1    skipped it.    The Board, the acronym for the Board is
2    the Ohio State Board of Pharmacy?
3        A.     State of Ohio Board of Pharmacy.
4        Q.     See, I already got it wrong.    State of
5    Ohio Board of Pharmacy.
6        A.     Yes.
7        Q.     So do you normally say SOBP or just Board?
8    Maybe we can go with "the Board"?
9        A.     "Board" would be.
10       Q.     I think "Board" would be easier to say.
11       A.     Yes.
12       Q.     I can see how that's an acronym that's
13   unfortunate.
14              So in preparing for the deposition today
15   on this topic, topic No. 1, did you review any
16   documents to get ready?
17       A.     I did.    Mostly the Ohio Revised Code, Ohio
18   Administrative Code, and documents publicly available
19   on our website.
20       Q.     Did you talk to anyone?
21       A.     I did, I spoke with our legal counsel
22   that's represented here.
23       Q.     How long do you think you spent preparing?
24       A.     Probably under four hours but over two.
25       Q.     And when did you do that preparation; this


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                Karrie Southard

                                                        Page 7
1    week, last week maybe?
2        A.       It was the week before we were originally
3    scheduled.
4        Q.       Do you feel like that information is still
5    fresh in your mind now?
6        A.       Absolutely, yes.
7        Q.       And you said you have never done a
8    deposition before, so is it fair to say you've never
9    done a 30(B)(6) deposition before?
10       A.       That is correct.
11       Q.       But I think you indicated already that you
12   understand that you're speaking on behalf of the
13   Board.
14       A.       I do.
15                MR. APPEL:    May I represent that she is
16   the 30(B)(6) witness for Question No. 1 that you've
17   identified on Attachment 1 of the subpoena.
18                MR. RUSNAK:    Thank you.
19       Q.       And if there should come a time in our
20   questions where you find you're speaking on behalf of
21   yourself, please just say so.
22       A.       Understood.
23       Q.       In fact I do want to ask you a couple
24   questions about yourself before we go any farther,
25   which is just what is your current role with the


              www.IntegrityReportingGroup.com
                        614.875.5440
                                              Karrie Southard

                                                         Page 8
1    Board?
2        A.       My official title is Deputy Director 5,
3    unofficially at the Board of Pharmacy I'm Director of
4    Licensing.
5        Q.       How long have you been at that role?
6        A.       At that role just about a year.
7        Q.       And before that were you also with the
8    Board?
9        A.       I was as licensing administrator, which
10   reports directly to the Director of Licensing.
11       Q.       So what does your current role sort of
12   involve?
13       A.       I oversee the day-to-day functions of the
14   Licensing Department, which has a licensing
15   administrator and six licensing coordinators who
16   process the applications, involved in rule review,
17   answering questions from licensees and potential
18   applicants, and overall representing the Licensing
19   Department with the staff and overall duties of the
20   Board.
21       Q.       So I think we're here today mostly to
22   focus on a particular kind of license.       Could you
23   sort of tell me in brief what a TDDD, can I call it
24   that?
25       A.       You can, or we can refer to it just as a


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                         Page 9
1    terminal distributor, whichever you prefer.
2        Q.       I just wanted to avoid saying "terminal
3    distributor dangerous drugs."     Terminal distributor
4    license.
5        A.       So a terminal distributor license is
6    required for any entity in Ohio that possesses
7    dangerous drugs or any entity outside of Ohio that is
8    shipping dangerous drugs into Ohio patient specific.
9        Q.       An entity outside of Ohio, would that be
10   like a mail order pharmacy?
11       A.       Potentially, yeah.
12       Q.       Can you tell me a couple other examples?
13       A.       Typically they are mailing it in.   Some do
14   have courier service into Ohio.     So technically they
15   wouldn't be mailing.
16       Q.       I understand.   But a terminal distributor
17   license is not just a pharmacy; is that right?
18       A.       That is correct.
19       Q.       What other kind of entities are there?
20       A.       An emergency medical service,
21   veterinarian, a doctor's office where you go to get
22   your flu vaccine, those are other types of terminal
23   distributors.
24       Q.       How is that different from a wholesale
25   distributor of drugs?


                www.IntegrityReportingGroup.com
                          614.875.5440
                                              Karrie Southard

                                                      Page 10
1        A.     So wholesale distributor is distributing
2    dangerous drugs at wholesale.    So they're not going
3    to the end user, the patient, they would be going to
4    other wholesale distributors or terminal
5    distributors.   A terminal distributor, dangerous
6    drugs are typically going to the end user, which is
7    what we refer to as a patient.
8        Q.     And I am aware that for at least the
9    terminal distributor license there are two
10   categories; Category 2 and Category 3.
11       A.     Correct.
12       Q.     Is there a similar distinction for the
13   wholesale distributor?
14       A.     It is the same distinction.
15       Q.     And can you explain that distinction?
16       A.     So Category 2 terminal distributor or
17   wholesale distributor allows any entity to possess,
18   distribute, sell dangerous drugs which are not
19   controlled substances.   And Category 3 allows the
20   distribution of all dangerous drugs including
21   controlled substances.
22       Q.     So is that all controlled substances?
23       A.     Correct.
24       Q.     All except Schedule 1.
25       A.     Sure.


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                         Page 11
1        Q.       And Schedule 1 is because those drugs are
2    illegal.
3        A.       Correct.
4        Q.       I think I knew that but I'm glad I got
5    that right.
6        A.       I will clarify, except now that we have
7    the Medical Marijuana Control Program in the state of
8    Ohio, that, but speaking directly to terminal and
9    wholesale distributors, it would be all except
10   Schedule 1.
11       Q.        So we talked a little bit about you
12   mentioned already instate and out of state.
13       A.        Correct.
14       Q.        Let's focus on terminal distributors.    In
15   what ways are their sort of applications different in
16   general?
17       A.        So one of the ways that the application is
18   different for an out-of-state terminal distributor,
19   the entity must first possess licensure in their
20   resident state or home state where the business
21   entity is actually located.
22       Q.        Licensure with their own state Board of
23   Pharmacy?
24       A.        Whichever state licensing authority.
25       Q.        As appropriate.


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                      Page 12
1        A.      Yes.
2        Q.      I see.   So I think we'll get into the
3    details here in a second.   How does an entity apply
4    for a terminal distributor license?
5        A.      So our license applications are all online
6    through E-license Ohio, which most of the boards and
7    commissions in Ohio use that system.   So they create
8    a profile and start the application which is all
9    submitted online.
10       Q.      Let me first draw your attention to,
11   Allen, if you could give me this one which I've
12   marked as No. 2.
13               (EXHIBIT 2 MARKED.)
14       Q.      So this is a document that the Board
15   produced to us, to Mr. Jackson in relation to this
16   subpoena.   Do you recognize this?
17       A.      I do.
18       Q.      Can you tell me what it is?
19       A.      It is our former paper application before
20   we went into the E-license Ohio system.    So this
21   would be the application for pharmacies, both instate
22   and out-of-state pharmacies.
23       Q.      And you say "former" meaning what?
24       A.      We no longer accept paper applications
25   since we are now on E-license Ohio.


              www.IntegrityReportingGroup.com
                        614.875.5440
                                              Karrie Southard

                                                       Page 13
1        Q.      So for how long was this one relevant or
2    until when?
3        A.      We went live on E-license Ohio on
4    April 21, I would have to look, it was late April of
5    2018.    I would have to look back at the specific
6    date.
7        Q.      2018 though was the point.
8        A.      April of 2018, yes.
9        Q.      And so any entity applying for a terminal
10   distributor license now would not use this document
11   that I produced to you.
12       A.       That is correct.
13       Q.       I think they would use this document.
14                (EXHIBIT 3 MARKED.)
15       Q.       It's called Initial Application at the
16   top.
17                (EXHIBIT 4 MARKED.)
18       A.       Can you repeat your question, please?
19       Q.       Yeah, I will definitely ask the question
20   again.
21       A.       Thank you.
22       Q.       This document, these two documents
23   Exhibits 3 and 4 were also provided to us by the
24   Board.
25       A.       That is correct.


               www.IntegrityReportingGroup.com
                         614.875.5440
                                              Karrie Southard

                                                      Page 14
1        Q.       Can you tell me what these are?
2        A.       These are sample applications of the
3    questions and instructions that are included in
4    E-license Ohio.
5        Q.       So is it fair to say this is a reasonable
6    sort of facsimile of what it would look like, the
7    same questions I would answer if I went on the
8    website?
9        A.       Correct.
10       Q.       So if we talk about these questions, am I
11   correct in saying we're talking about the questions
12   that would be asked in the E-license process?
13       A.       Yes.
14       Q.       And I think Exhibit 3 is for an instate
15   pharmacy?
16       A.       That is correct.
17       Q.       And Exhibit 4 is for an out-of-state
18   pharmacy.
19       A.       That is correct.
20       Q.       So not to be repetitive, but if I were an
21   out-of-state pharmacy seeking an Ohio terminal
22   distributor license I would go on the E-license
23   online website and I would be asked questions that
24   are sort of encapsulated in Exhibit 4.
25       A.       If you selected the correct license type,


                www.IntegrityReportingGroup.com
                          614.875.5440
                                                 Karrie Southard

                                                       Page 15
1    yes.
2           Q.     If I didn't make a mistake?
3           A.     Correct.
4           Q.     And I wanted to give you one important
5    exhibit before we sort of look at this one and that's
6    this one.     I don't think that we got this from you
7    but I think, well, you can tell me what it is.
8                  (EXHIBIT 5 MARKED.)
9           Q.     So do you recognize what is Exhibit 5?
10       A.        I do.
11       Q.        And can you tell me who that is?
12       A.        It is an E-license Guide that is publicly
13   available on our website.     And we have a few of these
14   for the different license types, so this appears to
15   be pulled from our terminal distributor licensing
16   page.
17       Q.        And I see it says updated April 23, 2018.
18       A.        Correct.
19       Q.        Is that the most recent version?
20       A.        As far as I know.
21       Q.        So an out-of-state maybe in this case,
22   would this Exhibit 5 -- strike all that.
23                 Would Exhibit 5 be for an instate or
24   out-of-state pharmacy seeking license?
25       A.        Yes.


                 www.IntegrityReportingGroup.com
                           614.875.5440
                                                Karrie Southard

                                                        Page 16
1        Q.       So if I were a pharmacy applying for a
2    license and I went to the E-license website this
3    would be the first thing I saw, Exhibit 5?
4        A.       No, you would not see this E-license Guide
5    on any license.      This is on the Board of Pharmacy's
6    website.    E-license is a separate web service
7    supported by the Department of Administrative
8    Services.
9        Q.       Why might I look at Exhibit 5 then?
10       A.       If you needed assistance in completing the
11   application, identifying what type of application you
12   needed in this step-by-step process to apply.
13       Q.       Is it fair to say this is sort of guidance
14   for completing?
15       A.       Correct.
16       Q.       I understand.   Is it right to say that
17   this document, Exhibit 5, sort of helps a pharmacy or
18   an applicant for a terminal distributor license
19   navigate the application process?
20       A.       Yes.
21       Q.       Let's look at Exhibit 4 then.
22       A.       Okay.
23       Q.       I just want to walk through a couple of
24   the steps here to make sure that we understand what
25   the application entails.


                www.IntegrityReportingGroup.com
                          614.875.5440
                                                Karrie Southard

                                                       Page 17
1        A.       Okay.
2        Q.       So on the top of the first page, I should
3    have highlighted your copy but I didn't, on the top
4    of the first page it says "Eligibility:     Is your
5    business a pharmacy located outside of Ohio that
6    ships, mails, or delivers, answer yes or no.
7        A.       Uh-huh.
8        Q.       So what does that question help us
9    determine?   Is that question if this is the right
10   thing for us?
11       A.       If it's the correct license type.
12       Q.       I see.    And so the answer is yes, this is
13   the correct license type.
14       A.       Correct.
15       Q.       And then down at the bottom of the page it
16   has Category 2 and 3, and these are the categories we
17   talked about previously?
18       A.       Yes.
19       Q.       I think the next couple pages are sort of,
20   well, maybe you can sort of describe the next couple
21   pages for us instead of me talking the whole time.
22       A.       So as you see at the end of the first page
23   where you just referenced "category," that is part of
24   the application instructions which are found on the
25   E-license screen below the eligibility question.


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                       Page 18
1                And the instructions include up to, the
2    pages aren't numbered but it's the second page
3    through the middle of the page, the complete the
4    instruction and then it begins the application, which
5    starts with basic business information.
6        Q.      And that includes the business name, what
7    they're registered as, on the next page what their
8    website is.
9        A.      Correct.
10       Q.      I think maybe the next section starts
11   where it says Background.
12       A.      That is correct.
13       Q.      And what is that section about?
14       A.      So these are the, a section where a
15   pharmacy or a business applicant, this applies to
16   more than just pharmacies, can add their applicant,
17   owners, and responsible person for their business in
18   their application.
19       Q.      So maybe you can help me understand the
20   difference between the applicant and the responsible
21   person.
22       A.      So the applicant is any individual who is
23   eligible to sign on behalf of the business.    It does
24   not necessarily always pertain to the person filling
25   out the application, they can be different people.


               www.IntegrityReportingGroup.com
                         614.875.5440
                                             Karrie Southard

                                                     Page 19
1                A responsible person is someone who is by
2    Ohio rule required to serve as, sorry for lack of
3    terminology, but who's responsible for the license,
4    which is required by Ohio Administrative Rule and the
5    Board determines who is eligible to serve as the
6    responsible person by license type.
7        Q.      So I don't want to oversimplify it but is
8    the responsible person often the pharmacist?    At a
9    pharmacy?
10       A.      It must be a pharmacist at a pharmacy.
11       Q.      But the applicant might be a different
12   person.
13       A.      Correct.
14       Q.      Such as the owner or CEO of the pharmacy?
15       A.      Could be.
16       Q.      So on page, I think they are numbered in
17   the upper right.
18       A.      Oh, yes.
19       Q.      Page 4 has some demographic but let's talk
20   about page 5.
21       A.      Yes.
22       Q.      These questions pertain to the pharmacy
23   business; is that right?
24       A.      Yes.
25       Q.      And can you explain some of these


               www.IntegrityReportingGroup.com
                         614.875.5440
                                                 Karrie Southard

                                                        Page 20
1    questions for me?       Pharmacy function, what is this?
2        A.       So this is a drop-down list which helps
3    categorize what the majority of the business that the
4    pharmacy conducts are.      So they would select one of
5    those.
6        Q.       And then the next question is sort of an
7    open text box for business practice.
8        A.       Correct.
9        Q.       And what sort of information is the Board
10   looking for there?
11       A.       What types of medications they send,
12   you'll see that we ask some additional questions
13   later about that.    Typically they are expounding on
14   the former question and describing that further.
15       Q.       And same thing with patient population?
16       A.       Correct.
17       Q.       What kind of answers do we typically see
18   with patient population?      "We serve the elderly" for
19   example?
20       A.       Correct.    Another example would be we
21   service hospice patients in an end patient hospice
22   setting would be an example.
23       Q.       At the bottom of this page it asks a
24   couple other questions about the pharmacy business;
25   DEA registration, protocols and times, written


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                      Page 21
1    description.   Are these specific to out-of-state
2    pharmacies?
3        A.       Yes, they are.
4        Q.       And can you maybe help me understand what
5    some of these questions mean?     I think DEA
6    registration is pretty self-explanatory.    But what
7    does it mean a written description of normal delivery
8    protocols?
9        A.       So they have to have, the pharmacy must
10   have policies and procedures in place for how long it
11   takes a prescription or a dispensed medication to get
12   to the patient.
13       Q.       And sort of similar protocol in place for
14   packaging; is that right?
15       A.       Correct.
16       Q.       And then there's a big question at the top
17   of the next page.     Can you maybe explain that to me
18   about offer to counsel?
19       A.       Yes.   Ohio rule requires that pharmacies
20   must offer to counsel patients and so even
21   nonresident pharmacies have to follow that
22   requirement.    So the pharmacy must detail how they're
23   going to comply with that requirement.
24       Q.       Could you tell me in the sort of the
25   Board's experience most common ways out-of-state


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                Karrie Southard

                                                        Page 22
1    pharmacies comply with this are?     By phone?
2        A.     I would say typically it is by phone since
3    they would be out of state.     Some offer a card in the
4    package that would be delivered with the dispensed
5    medication.
6        Q.     A card saying what?
7        A.     With information on how to contact the
8    pharmacy if the patient has any questions.
9        Q.     I see.     And then one last question in that
10   section, date of your last inspection.     This also is
11   a question sort of specifically for an out-of-state
12   terminal distributor.
13       A.        Correct.
14       Q.        And that's because the state regulatory
15   agency in their state sort of is responsible for
16   inspecting them?
17       A.        Correct.
18       Q.        The Ohio State Board of Pharmacy, do they
19   ever inspect an out-of-state terminal distributor?
20       A.        Not to my knowledge we never have.
21       Q.        I think it's fair to summarize the next
22   couple questions is about the applicant's sort of
23   background.    Can you sort of talk about these in
24   general for me?
25       A.        Correct.   So the next section through most


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                Karrie Southard

                                                       Page 23
1    of the end of the application are legal and
2    disciplinary questions.      The first section would be
3    for the applicant which does not just include the
4    individual completing the application.
5        Q.       It also includes other people.
6        A.       Correct.
7        Q.       Such as?
8        A.       The business owners, any employee with
9    access to drug stock at the applied for location.
10       Q.       I'm sorry, can you say that again?   Any
11   employee with access to drug stock counts as an
12   applicant?
13       A.       Correct.
14       Q.       So does this include like pharmacy
15   technicians?
16       A.       It could.
17       Q.       Depending on.
18       A.       Right.
19       Q.       And then on the next page is sort of
20   similar questions but for the responsible person.
21       A.       Correct.
22       Q.       Are these questions, if an entity or an
23   applicant or responsible persons answers "yes" to any
24   of these, does that mean their application is
25   rejected?


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                       Page 24
1        A.      No.
2        Q.      And what happens if that happens?
3        A.      Well, there are several things that
4    happen.   One of the things would be if on the
5    application an affirmative answer to any of these
6    legal or disciplinary questions is answered, they
7    would be required to submit documentation supporting
8    their affirmative answer.
9        Q.      Affirmative answer means yes, I was
10   convicted of a crime of moral turpitude.
11       A.      Correct.
12       Q.      And has it been the case that the Board
13   has approved a license for an entity without
14   disclosing any specifics, has approved a license for
15   an entity even when a person there had previously
16   been convicted of one of these?
17       A.      Convicted of one of these?
18       Q.      Like for example, question:     Has the
19   responsible person ever been convicted of a felony
20   under state law?     That's about halfway down page 7.
21       A.      It's potential.   I can't recall a specific
22   example right now.
23       Q.      But if, for example, on that question the
24   entity answered yes, it wouldn't mean their
25   application was rejected automatically.


               www.IntegrityReportingGroup.com
                         614.875.5440
                                               Karrie Southard

                                                      Page 25
1        A.     Correct.
2        Q.     Would they have a hearing on this?
3        A.     Potentially.
4        Q.     And what goes into that potentiality?
5        A.     Depending on the facts of the case and the
6    materials submitted, our Compliance and Enforcement
7    Department would review to determine if further
8    action or a hearing were necessary.
9        Q.     Can you tell me what sort of goes into the
10   Board's view whether a hearing is necessary?
11       A.     I don't know all of the specifics but it's
12   like I said, investigating the facts that were
13   provided and the materials provided with the
14   application and a further background investigation.
15       Q.     Is there a hearing for every time someone
16   applies for a terminal distributor license?
17       A.     No.
18       Q.     Do you have a sense of what percentage
19   have a hearing?
20       A.     I don't.   You said "a sense"?
21       Q.     Yeah.   I don't need an exact percentage
22   but if you could tell me half of all applications.
23       A.     A majority, an overwhelming majority of
24   our applications do not have a hearing.
25       Q.     I understand.   I just want to ask a couple


              www.IntegrityReportingGroup.com
                        614.875.5440
                                             Karrie Southard

                                                       Page 26
1    other questions about the end of it starting on
2    page 9.   Looks like at the bottom half of that page
3    there are some requirements for verification,
4    inspection.   This is also something that applies to
5    the out-of-state terminal distributor applicant?     Or
6    does the instate have a similar requirement of
7    providing the most recent inspection report?
8        A.      This is only for out-of-state applicants.
9        Q.      When the Board receives an application
10   from the out-of-state applicant for a terminal
11   distributor, does the Board ever doublecheck that
12   these things are right?   Do they call the State Board
13   of Pharmacy in that other state and say is this
14   correct, is this the most recent one?   Or does it
15   sort of rely on the applicant to provide?
16       A.      It relies on the materials that the
17   applicant supplies.   I will say we can identify a
18   true record from another Board pretty easily, and
19   there are some, there is some information that we do
20   verify with that state board wherever that state is.
21   Or the licensing authority.
22       Q.      Sure.
23       A.      We verify some of that information.
24       Q.      I'm definitely using the shorthand
25   "pharmacy" even though I understand it's broader than


               www.IntegrityReportingGroup.com
                         614.875.5440
                                               Karrie Southard

                                                      Page 27
1    just pharmacy.
2          A.     Uh-huh.
3          Q.     So to summarize what you just said I
4    think, the Board verifies some of that information
5    but in large part feels it can identify things from
6    the documents.
7          A.     Correct.
8          Q.     Is that fair?
9          A.     Yes.
10         Q.     Now, I don't have a copy with me for the
11   application for the wholesale distributor.    Would you
12   say it's similar to the application we just went
13   through?
14         A.     Very similar.
15         Q.     I wanted to ask a couple questions for you
16   about sort of the processing of this application once
17   it's submitted.     So we've gone through filling it
18   out, the terminal distributor applicant has sent it
19   in.    First, do you have an idea how long it takes to
20   fill out an application like this?
21         A.     That really depends on the applicant.     If
22   you have all of the required materials gathered, it
23   doesn't take long at all, maybe 10-15 minutes.
24         Q.     And how long does the Board spend
25   processing this?


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                     Page 28
1        A.       All applications are reviewed within 30
2    days typically.    It varies depending on the
3    application how long it will take to review.
4        Q.       Could you, does the Board have a sense of
5    the average amount of time it takes to review an
6    application like this?
7        A.       The most complex reviews are under 30
8    minutes.    But again, we use an online system and
9    sometimes documents are slow to open, so that can
10   vary.
11       Q.       In sort of start to finish from submission
12   of the application until granting of the license in
13   the average case how long would that normally take?
14       A.       Can you repeat your question?
15       Q.       If I submit a license today and I want to
16   know how soon I can hope to get my license as a
17   terminal distributor in Ohio, on average how long
18   would that take?
19       A.       You would be informed at least within 30
20   days.    Typically we in the Licensing Department are
21   getting applications reviewed and notice of either
22   issuance of the license or incomplete or missing
23   documentation that wasn't supplied appropriately with
24   the application within about two weeks.
25       Q.       What happens if there's, if it's


                www.IntegrityReportingGroup.com
                          614.875.5440
                                                Karrie Southard

                                                        Page 29
1    incomplete, what does the Board do?
2        A.     We email the applicant, sometimes it's
3    followed up by a phone call with the specific
4    information that was incomplete or missing, and we
5    give them a 30-day timeline from the date that email
6    was sent to return the missing information.
7        Q.     And if they do, what happens then?
8        A.     We continue to process the application.
9        Q.     So it sounds sort of like maybe you
10   provide direction to the applicant you're missing
11   these things.
12       A.        Yes.
13       Q.        And before an application might be
14   rejected, is there a, I think you said there's
15   typically a hearing?
16       A.        Can you explain what you mean by
17   "rejected"?
18       Q.        Yeah, if the Board said we've reviewed
19   this and we just didn't think this person, we're not
20   certain this person should get a terminal distributor
21   license, or is that question not even the question
22   the Board asks?      Maybe I should take a step back.
23       A.        Yes, so if from the rejected that you are
24   discussing should the applicant get a license, there
25   would be a hearing on that form of your question.


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                  Karrie Southard

                                                        Page 30
1        Q.       Are there other forms, have I asked the
2    question wrong?
3        A.       I think it's important to clarify that
4    sometimes the application might be rejected because
5    the applicant does not meet the qualifications.        For
6    example, if the pharmacy is not licensed in their
7    home state and they're out of state and applying for
8    a nonresident pharmacy license, they don't meet the
9    minimum qualifications in rule.
10       Q.        I see.   And then there might be other
11   reasons though to reject it.
12       A.        Correct.     Such as past criminal
13   convictions or disciplinary action, that would get a
14   hearing before the full Board.
15       Q.        I see.   How does the Board sort of weigh
16   that stuff?    Is there a lot of discretion involved?
17       A.        I can't really say because that's between
18   our Board.
19                 MR. APPEL:    I was going to object and say
20   ambiguous, if you're asking about the Board are you
21   asking about Board staff or Board members at a Board
22   hearing?
23       Q.        I'm asking about just whatever the Board
24   does as far as you're prepared to answer the
25   question.     I wasn't distinguishing parts of the


                www.IntegrityReportingGroup.com
                          614.875.5440
                                              Karrie Southard

                                                       Page 31
1    Board.
2               When the Board of Pharmacy or its
3    employees get one of these applications and are
4    reviewing it, what sort of factors guide the employee
5    review of the application?
6        A.     So the employee is reviewing the same
7    thing for every application, it does not vary between
8    applications.   They're looking for the minimum
9    requirements, looking at the legal and disciplinary
10   questions that were answered, were they answered in
11   the affirmative.
12              They're looking for verification of the
13   home state license, again that would be minimum
14   qualifications.    And we also look at the, to see if
15   we have any past or current investigations on the
16   responsible person, the applicants, or the business
17   entity themselves.
18       Q.     Do you know what percentage of such
19   applications like this are granted?   Is it most?
20       A.     Yeah, so as of like May of 2018, up until
21   a few weeks ago we granted over 75 percent of
22   applications that were submitted.
23       Q.     Would it -- I have a couple other
24   questions about that.   Is there any sort of limit in
25   Ohio in the number of these licenses that can be


              www.IntegrityReportingGroup.com
                        614.875.5440
                                             Karrie Southard

                                                     Page 32
1    issued?   Like we only issue a thousand a year or
2    something like that?
3        A.      Not at all.
4        Q.      And similarly no limit for an out-of-state
5    entity, we only allow a thousand out-of-state
6    terminal distributors a year?
7        A.      That requirement is not in place, or that
8    restriction, excuse me.
9        Q.      So I think we've, I want to make sure I
10   have sort of a good sense of all the reasons the
11   Board might not grant an application, and you
12   mentioned -- let me know if I've got all the right
13   things.
14               We have sort of the minimum requirements,
15   being licensed in the home state, ever been
16   disciplined before, answering yes to any of these
17   criminal background check questions.   Are there any
18   others that I've missed?
19       A.      Well, I did say we look at our case files
20   and our case investigations previous and current to
21   see if the business entity, responsible person, or
22   applicant have ever been a suspect in one of our
23   investigations.
24       Q.      I'm sorry, I meant to include that one.
25   So is that all of them then?


               www.IntegrityReportingGroup.com
                         614.875.5440
                                                Karrie Southard

                                                       Page 33
1        A.       To my knowledge.
2        Q.       And so if we can imagine an applicant who
3    doesn't fall in any of those traps, is it fair to,
4    for that person to imagine that they would get a
5    license?
6        A.       Absolutely.
7        Q.       I wanted to ask you a couple questions
8    about, I think along the same lines about some of the
9    statements the Board made in its, your lawyer made
10   for you in the papers.
11                (EXHIBITS 6 - 7 MARKED.)
12       Q.       So Exhibit 6 is a motion filed by the
13   Board through its counsel.      I don't know if you've
14   ever seen this before.
15       A.       This is the first that I am reviewing it
16   in full.
17       Q.       I think one portion of it sort of relates
18   to what we're talking about here, so I want to direct
19   your attention to page 5.    And in about the third
20   paragraph down, paragraph beginning with "if," "If an
21   entity applies and meets all requirements, it is
22   entitled as a matter of law to receive a TDDD or WDDD
23   license."
24                Is that an accurate sentence?
25       A.       Yes.


                www.IntegrityReportingGroup.com
                          614.875.5440
                                              Karrie Southard

                                                      Page 34
1        Q.     And then a similar sentence on the next
2    document, Exhibit 7, which is the next thing your
3    counsel filed for the Board, and right on page 1 the
4    very bottom it says a similar thing, these provisions
5    establish that an entity will be eligible for a TDDD
6    license if it meets the minimum requirements and
7    there are no administrative prohibitions, and if
8    there's a question about these the TDDD will be
9    entitled to an administrative hearing.
10              Is that an accurate sentence?
11       A.     Yes.
12       Q.     "An entity desiring to be licensed in Ohio
13   as a TDDD need only apply and meet the minimum
14   qualifications, unlike other types of licenses that
15   are limited and competitive."    Accurate?
16       A.     Yes.
17       Q.     And lastly, there is no maximum number
18   that the Board can issue, I think you already
19   answered, but that's accurate?
20       A.     Yes.
21       Q.     So about this sentence, what does the
22   phrase "administrative prohibitions" mean to you in
23   this?
24       A.     So in Ohio Revised Code and Ohio
25   Administrative Code the Board of Pharmacy is granted


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                        Page 35
1    the ability to deny applications for several
2    different reasons.
3          Q.     Are those reasons we've already talked
4    about or are there others?
5          A.     There might be others.
6          Q.     Can you tell me what some of those would
7    be?
8          A.     I can't speak specifically to what's in
9    the statute or the rule, as having not memorized it,
10   but for example, if owners of a pharmacy were
11   convicted of drug trafficking, they're likely not
12   going to get a license.
13         Q.     I see.   Is it the case that typically
14   these administrative prohibitions are related to
15   crimes like this?
16         A.     I wouldn't say typical.   They could vary.
17         Q.     I'm just trying to get a sense of what are
18   the reasons a license could be denied.       So do you
19   have another example maybe?
20         A.     It would really depend.   And again what,
21   the ultimate denial falls to the full panel of the
22   Board, so, and those positions and the terms are
23   varied.    So depending on the feeling of the Board,
24   the hearing, the facts of the case, it could very
25   much defer from one application to another


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                        Page 36
1    potentially.
2        Q.       So let me unpack that a little bit.    You
3    talked about the Board, the feeling of the Board at a
4    hearing but not all applicants end up going to a
5    hearing.
6        A.       Correct.
7        Q.       So I guess I don't quite understand the
8    process.    Do all applicants end up in front of the
9    full Pharmacy Board or whatever licensing I guess the
10   pharmacy being the Pharmacy Board, are some approved
11   without ever having to go to the Board?
12       A.       Absolutely.
13       Q.       I see.
14       A.       As it states in Exhibit 6 and 7, if the
15   entity meets the minimum requirements and there are
16   no administrative prohibitions, they would be issued
17   their license.
18       Q.       Without having to go in front of the whole
19   Board.
20       A.       That's correct.
21       Q.       The reasons they might have to go in front
22   of the full Board would be these administrative
23   things you mentioned.
24       A.       Correct.
25       Q.       Such as the owner was convicted of drug


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                         Page 37
1    trafficking.
2        A.     That is one example.
3        Q.     And the others are listed in the statute?
4        A.     Yes.     I wouldn't say examples, reasons to
5    propose to deny or cite an entity would be listed in
6    the statute and rule.
7        Q.     So I guess maybe you just answered this
8    question, but my last question on this topic is am I
9    missing anything?     I mean I'm not an expert in
10   pharmacy law at all and I don't know if I've covered
11   all the sort of most common reasons that someone
12   might be prevented from getting a terminal
13   distributor license.    Do you think we've talked about
14   most of them?
15       A.     Yes.
16       Q.     There's nothing that I forgot to talk
17   about?
18       A.     Nothing that I can think of.
19       Q.     Okay.     Nothing that I can think of either,
20   which is why I didn't ask any more.
21       A.     Okay.
22       Q.     The last thing I wanted to point out, the
23   last exhibit we have is the Annual Report for 2018.
24              (EXHIBIT 8 MARKED.)
25       Q.     Do you recognize this?


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                       Page 38
1        A.      I do.
2        Q.      What is it?
3        A.      It's the Board of Pharmacy's Annual Report
4    from fiscal year 2018.
5        Q.      So I just wanted to turn your attention to
6    page 4.
7        A.      Yes.
8        Q.      Are these the most accurate numbers as of,
9    are these numbers accurate for 2018?
10       A.      Yes.
11       Q.      And is there, will there be another report
12   coming for '19?
13       A.      To my knowledge.
14       Q.      Do you know when that would be out?
15       A.      I'm unsure.    When did we release this
16   report last year?     It would be probably just after
17   the beginning of the new fiscal year.
18       Q.      And the new fiscal year starts in July?
19       A.      July 1.
20       Q.      So just a couple housekeeping questions I
21   guess.    All the, many of the documents we've looked
22   at I mentioned were turned over to us by the Board
23   through its counsel.    Were you aware of that?
24       A.      Yes.
25       Q.      Did you assist in gathering those


               www.IntegrityReportingGroup.com
                         614.875.5440
                                                Karrie Southard

                                                       Page 39
1    documents?
2        A.       Some of them, yes.
3        Q.       Do you feel like there are any that were
4    missing as far as an application for terminal
5    distributor license?
6        A.       Missing, no.    There might be, like you
7    pulled the E-license Guide for new applicants,
8    there's a lot of information on our website that's
9    publicly available that may assist an applicant in
10   completing the application.
11       Q.       But as far as the, I mean I understand
12   that, but as far as the like actual licensing
13   application requirements, we have all the documents?
14       A.       Yes.
15                MR. RUSNAK:    Can we just have a second to
16   talk.
17                (Off the record.)
18       Q.       So I'll try to be quick.
19       A.       Okay.
20       Q.       I just have a couple of follow-up
21   questions that my colleagues reminded me I didn't ask
22   all the questions.
23                At the end of our conversation before the
24   break we were talking about the statement from the
25   papers about administrative prohibitions.     Do you


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                      Page 40
1    remember that?
2        A.     I do.
3        Q.     And I just want to make sure that I
4    understand the whole universe of administrative
5    prohibitions.    You said, you gave me an example of
6    one problem like being convicted of drug trafficking,
7    right?
8        A.     I did.
9        Q.     And then you said you don't have the other
10   ones memorized but they're in the statute.
11       A.     And Ohio Administrative Code.
12       Q.     I understand.
13       A.     The statute and rule.
14       Q.     Could you just tell me what those are?
15   Could you consult and look at the papers and tell me
16   what the Administrative Code is section that you're
17   talking about?
18       A.     I could consult my legal counsel for the
19   appropriate section that we could provide to you.
20       Q.     Yeah.
21              MR. APPEL:    Do you remember them off the
22   top of your head?
23              MS. DEHNER:     For terminal it would be
24   Revised Code 4729.54.    And .55.   For the
25   Administrative Code you would look at 4729-9-19.      And


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                   Karrie Southard

                                                           Page 41
1    I'm trying to think if there are other specific.
2                 MR. APPEL:    And obviously this is a
3    professional courtesy to you attorney to attorney,
4    I'm not expecting her to memorize every provision.
5                 MR. RUSNAK:   I think it was in your
6    papers.   4729:5-2-02(B), and 4729:5-8 for a
7    nonresident were also mentioned in your papers.
8                 MS. DEHNER:   Say those again.
9                 MR. RUSNAK:   They have a sort of colon in
10   them.
11                MS. DEHNER:    So you're reading our rules.
12   Those are for the minimum quals then.
13                MR. RUSNAK:    4729:5-2-02(B).
14                MS. DEHNER:    Yes.
15                MR. RUSNAK:    And then 5-8 was the
16   nonresident one.
17                MS. DEHNER:    Yes.   Those were moved
18   recently from 4729-5 and it went to :5.
19                MR. RUSNAK:    There's a reason I don't do
20   admin law.
21                MS. DEHNER:    But the disciplinary code on
22   which a Board would base a proposal to deny would be
23   found in -9-19.    The minimum quals are the other code
24   sections that you referenced.
25           Q.      (By Mr. Rusnak) So do you feel that


               www.IntegrityReportingGroup.com
                         614.875.5440
                                               Karrie Southard

                                                      Page 42
1    covers all the things that are meant in the term
2    "administrative prohibitions"?
3        A.       Yes.
4        Q.       Got it.    Perfect.
5                 Couple other things.   I'm sorry, I'm all
6    over the place.     We talked how an application might
7    normally be sort of reviewed and granted in 30 days
8    sometimes.
9        A.       Yes.
10       Q.       Is there a provision to ask for it to be
11   expedited?
12       A.       No.
13       Q.       So 30 days is the fastest?
14       A.       No, I believe I stated that our typical
15   turnaround is 30 days but often we are reviewing
16   applications and getting them, again that notice of
17   issuance or incomplete missing documentation within
18   about two weeks.
19       Q.       Oh, okay. I'm sorry.
20                Maybe I could ask you a little bit about
21   that reviewing process.     I don't mean to belabor the
22   point but I'm kind of slow on the uptake on this.
23   The initial review is by an employee; is that right?
24       A.       Correct.
25       Q.       Like an analyst?


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                      Page 43
1        A.     A licensing coordinator is their title.
2        Q.     Licensing coordinator.    And if everything
3    is shipshape at that point, since there's no standout
4    administrative prohibitions, where does the
5    application go next?     It just gets issued?
6        A.     It gets issued to the applicant.
7        Q.     So it doesn't have to go in front of a
8    whole Board.
9        A.     No.
10       Q.        When would it go to the whole Board?
11       A.        Only if it were being proposed to be
12   denied due to administrative prohibition.
13       Q.        Would it go to the full Board or sort of a
14   subpanel of the Board?
15       A.        So the process is that it doesn't go
16   straight to the Board, it would be referred to our
17   Compliance and Enforcement Department for further
18   investigation.    They would conduct interviews, pull
19   some certified court documents if that were
20   applicable.
21                 After that our Compliance and Enforcement
22   Department would review the facts of the case with
23   our Legal Department and based on past precedent and
24   the administrative prohibitions that are in statute
25   and rule, they would make the determination if a


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                      Page 44
1    hearing needed to be had.    Meaning if they were going
2    to move forward with a proposal to deny the
3    application.
4                 That then would be presented to a
5    committee called Citation Review which is typically
6    the Board president and sometimes the Board vice
7    president, where the facts of the case would be
8    presented to him or her and a determination of
9    proceeding or issuing a license would be made.
10                It would be after that determination if
11   proceeding would be the decision a notice of
12   opportunity for hearing would be issued to the
13   applicant to which there is a time period where the
14   applicant would need to formally request a hearing
15   before the full Board, which would then subsequently
16   be scheduled before the full Board for their hearing.
17         Q.     Maybe I already asked this, but do you
18   have a sense of what percentage of applications end
19   up running through this entire process?
20         A.     So I'd actually like to refer to one of
21   your exhibits, which is our Annual Report, which is
22   Exhibit 8.
23         Q.     Yeah.
24         A.     As I feel it is the best to, let me find
25   it.    So on page 6 you'll see Administrative Actions


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                         Page 45
1    in Fiscal Year 2018.     And you'll see that this
2    encompasses all of our license types, not just
3    terminal distributors and not just nonresident
4    pharmacies or even instate pharmacies.      That the
5    Board issued 48 citations, and proposals to deny,
6    this is new reciprocal pharmacists or renewal
7    applications was 25.
8        Q.      So would that 25 with the TDDD be included
9    in there?
10       A.       They would be included in there.    And too
11   for sake of clarification, that is a full proposal to
12   deny.    The Board may enter into a settlement
13   agreement, as you see, or which could include the
14   applicant withdrawing their application.
15       Q.       For most people who apply though is this a
16   pretty easy process?
17       A.       I would say so.
18       Q.       I just had a -- I wanted to come back to I
19   asked you earlier about the distinction between
20   terminal distributor which you've been talking about
21   most of the time and the wholesale distributor.        I
22   think I asked you how those licenses' application
23   processes are different.     And we talked about?
24       A.       The licenses.
25       Q.       Right.   That's what I meant to say, we


               www.IntegrityReportingGroup.com
                         614.875.5440
                                               Karrie Southard

                                                      Page 46
1    talked about distributing to an end user versus to
2    another wholesaler to a terminal distributor; is that
3    right?
4        A.     That is correct.
5        Q.     Are there other differences that I'm not
6    talking about that I haven't mentioned?
7        A.     There are many.    One being in how they
8    would, their recordkeeping that they have to keep; a
9    wholesale distributor doesn't have prescription
10   records and dispensing records but yet a pharmacy
11   would.   So that would be one example.
12       Q.     Can you think of another one?
13       A.     Rules and regulations are different, so
14   for wholesale distributors the officers and owners
15   have to undergo a background check, whereas
16   pharmacies do not.
17       Q.     For their application are there, can you
18   tell me what the key differences are in how they
19   apply for those licenses?
20       A.     The process of applying is the same
21   through E-license.   Again, one of the main
22   differences in processing of the application is the
23   wholesale distributors have, their officers and
24   owners have to undergo a background check, a criminal
25   records check both BCI and FBI, that's Bureau of


              www.IntegrityReportingGroup.com
                        614.875.5440
                                               Karrie Southard

                                                        Page 47
1    Criminal Identification and Investigation, and
2    Federal Bureau of Investigation.
3               Wholesale distributors aren't asked a
4    compounding question because only a particular type
5    of wholesale distributor is eligible to compound and
6    that is known as an outsourcing facility.    Which is
7    defined by the FDA.
8               Similarity would be that both the
9    pharmacy, the terminal distributor that's out of
10   state and the wholesale distributor that's out of
11   state would have to have licensure in their states.
12              One caveat for the wholesale distributor
13   is if their home state doesn't license them, they
14   have a means to obtain that through the National
15   Association of Boards of Pharmacy through their
16   verified, called VAWD, V-A-W-D, and I'm trying to
17   remember the acronym.    I believe it's Verified
18   Accredited Wholesale Distributor program.
19       Q.     Even if they're not licensed in their
20   state.
21       A.     Correct.     Third-party logistics providers
22   and virtual wholesalers are required by
23   Administrative Code to obtain this VAWD accreditation
24   if their home state doesn't license them.    That does
25   not apply to terminal distributors.


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                  Karrie Southard

                                                        Page 48
1        Q.       For terminal distributors we talked about
2    out of state but I guess one thing I forgot to ask
3    about is are terminal distributor licenses to
4    distribute in Ohio issued to people outside the
5    country?
6        A.       I don't recall any that are currently
7    active.
8        Q.       But there's no prohibition on it.
9        A.       Not explicitly in statute or rule.
10       Q.        But it's not very common.
11       A.        Correct.
12       Q.        For the out of state, putting aside out of
13   country but for out-of-state terminal distributors we
14   talked about the requirement that they provide
15   counseling.
16       A.        Patient counseling.
17       Q.        And you said they have a phone number that
18   they could call, right?     Is that right?
19       A.        That, I believe that is one of the
20   acceptable forms of offering patient counseling.
21       Q.        Are there other ways that we haven't
22   talked about?    Could they have a person instate
23   sometimes?
24       A.        They could.   I would have to review that
25   requirement that's stated in the rule to see what


                www.IntegrityReportingGroup.com
                          614.875.5440
                                              Karrie Southard

                                                     Page 49
1    would be acceptable.
2        Q.     Okay.    What is it like if the
3    distributor's not really selling, not that frequently
4    selling to patients so there's no one that would be
5    needing to call, is it any different?
6        A.     The wholesale distributor would not be
7    selling to patients.
8        Q.     What if they were selling to the State.
9        A.     Well, the wholesale distributor doesn't
10   have the patient counseling requirements.
11       Q.     Right.    Does a terminal distributor ever
12   sell to the State of Ohio though?
13       A.     I couldn't say but a terminal distributor
14   making a wholesale sale would be to the State, not
15   the end patient, would not be required to offer
16   patient counseling because of the wholesale sale.
17       Q.     I guess what I'm kind of wondering about
18   is would the requirement to offer counseling be
19   different if the drugs were being sold to be used in
20   an execution?
21              MR. APPEL:   I'm going to object that's
22   beyond the scope of Paragraph 1 of the attachment.
23   She can answer if she knows.
24       A.     Can you repeat your question, please?
25       Q.     Yeah.    The process, one of the


              www.IntegrityReportingGroup.com
                        614.875.5440
                                                Karrie Southard

                                                       Page 50
1    requirements of having a TDDD license if you're out
2    of state is that you provide counseling to, you have
3    a system set up to provide counseling; is that right?
4        A.      I believe so, yes.
5        Q.      Would that requirement for getting a
6    license be different if the out-of-state entity
7    intended only to sell drugs to the State of Ohio for
8    use in an execution?
9                MR. APPEL:   Same objection.    You can
10   answer.
11       A.      At that point the terminal distributor is
12   making a wholesale sale to the State of Ohio.     So
13   again, the offer to counsel the patient would not be
14   required, would not be in play.
15       Q.      And terminal distributors are allowed to
16   make a wholesale sale?
17       A.      Some are allowed within rule.    Ohio allows
18   other states and federal law may oppose our rule or
19   may come into, may contradict our rule.     So the
20   business entity themselves has to, with consult of
21   legal counsel make that determination.
22       Q.      Last question I had, we talked about the
23   documents that we got from you guys, from the Board.
24   You said a lot of them are available on your website,
25   like the E-license Guide.


               www.IntegrityReportingGroup.com
                         614.875.5440
                                                    Karrie Southard

                                                          Page 51
1        A.       Yes.
2        Q.       Are these like, the applications like this
3    sample Exhibit 3 and 4, are those available on your
4    website?
5        A.       The sample application has not yet been
6    posted to our website.      It's our plan to post samples
7    of all of our applications along with inspection
8    guides.    But that was produced for you all as part of
9    the subpoena.
10       Q.       So when these are posted if we can get one
11   from your website, those are the real version on your
12   website.    We can trust what we get from your website
13   is the real thing?
14       A.       Yes.
15       Q.       Okay.     I did have one thing.    I guess it
16   was just the thing you were just saying there at the
17   end when I was asking about wholesale and WDDD and
18   terminal distributors and I asked can a terminal
19   distributor make a wholesale sale.
20       A.       Uh-huh.
21       Q.       And you said it depends.    Can you talk a
22   little more about that?
23                MR. APPEL:    Same objection as before.
24   This is outside the scope of her role as a 30(B)(6)
25   witness because that's beyond what was identified,


                www.IntegrityReportingGroup.com
                          614.875.5440
                                               Karrie Southard

                                                          Page 52
1    but she can answer if she knows.
2          A.     So in Ohio rule a pharmacy is allowed I
3    believe the percentage is 5 percent of their total
4    sales to make wholesale transactions.    There are
5    allowances for intercompany transfers and transfers
6    between licenses of common ownership.    So to answer
7    your question, yes, a terminal distributor can make a
8    wholesale sale.
9          Q.     Let me ask another question, and this
10   might also be beyond what you've prepared to answer
11   today but I'm really curious.    I didn't think that a
12   sale to the State of Ohio for use in an execution
13   drug would be a wholesale sale.     Could you tell me
14   how I would know if a sale is a wholesale sale or a
15   terminal sale?
16                MR. APPEL:   Same objection, this is beyond
17   the scope as her role as a 30(B)(6) witness.     You can
18   answer if you know.
19         A.     One way that I know would be a wholesale
20   sale does not come by order of prescription and is
21   not dispensed patient specific.     A wholesale sale
22   comes as it came from the manufacturer.      So it
23   wouldn't have a patient's name or the dispensing
24   pharmacy, it wouldn't have a prescription label on
25   it.


                www.IntegrityReportingGroup.com
                          614.875.5440
                                                  Karrie Southard

                                                          Page 53
1        Q.     Are there others?
2        A.     I'm sure there are others.        That's the
3    ones that I can think of right now.
4        Q.     Okay.
5        A.     The main distinction.
6        Q.     Sure.   Okay, great.      I think those are all
7    the questions I had.     I really appreciate your time.
8               MR. SCHNEIDER:     I have nothing on behalf
9    of the State.
10               MR. RUSNAK:     Do you think you could
11   provide us the fiscal year report for '19 when comes
12   out?
13               MR. APPEL:    Sure.
14       Q.      I think those were all the other documents
15   responsive to the subpoena.       Sounds like you looked
16   through most of the documents.      You said you were
17   involved in collecting these documents that I've been
18   showing that were produced to us.
19       A.      Some of them.
20       Q.      So I don't know, I guess I'm asking are
21   you aware of any documents that should have been
22   produced to us?
23       A.      That should have been?     No.    Could be,
24   yes.   Again, anything on our website we could provide
25   to you or you could gather yourself, as I'm sure, I


              www.IntegrityReportingGroup.com
                        614.875.5440
                                             Karrie Southard

                                                    Page 54
1    don't know if the E-license Guide, I think you said
2    it was not provided to you but you found it.
3        Q.     You did say if it's on your website that's
4    the correct version.
5        A.     That is correct.
6               MR. RUSNAK:   Thanks very much.
7               (Whereupon, at 11:05 a.m., the deposition
8    was concluded and signature was not waived.)
9                             --|--
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


              www.IntegrityReportingGroup.com
                        614.875.5440
                                            Karrie Southard

                                                   Page 55
1                          AFFIDAVIT
2    State of Ohio             )
                               ) SS:
3    County of _______________ )
4           I, KARRIE SOUTHARD, do hereby certify that I
     have read the foregoing transcript of my deposition
5    given on Tuesday, June 11, 2019; that together with
     the correction page attached hereto noting changes in
6    form or substance, if any, it is true and correct.
7
8                           ____________________________
                            KARRIE SOUTHARD
9
10          I do hereby certify that the foregoing
     transcript of the deposition of KARRIE SOUTHARD was
11   submitted to the witness for reading and signing;
     that after she had stated to the undersigned Notary
12   Public that she had read and examined her deposition,
     she signed the same in my presence on the ________
13   day of ______________________, 2019.
14
                           ____________________________
15                         Notary Public
16
17   My commission expires _________________, ________.
18                           --|--
19
20
21
22
23
24
25


             www.IntegrityReportingGroup.com
                       614.875.5440
                                              Karrie Southard

                                                     Page 56
1                          CERTIFICATE
2    State of Ohio              )
                                )   SS:
3    County of Franklin         )
4           I, Julieanna Hennebert, RPR and RMR, the
     undersigned, a duly qualified and commissioned notary
5    public within and for the State of Ohio, do certify
     that, before giving her deposition, KARRIE SOUTHARD
6    was by me first duly sworn to testify to the truth,
     the whole truth, and nothing but the truth; that the
7    foregoing is the deposition given at said time and
     place by KARRIE SOUTHARD; that I am neither a
8    relative of nor employee of any of the parties or
     their counsel and have no interest whatever in the
9    result of the action.
10          IN WITNESS WHEREOF, I hereunto set my hand and
     official seal of office on this 14th day of June,
11   2019.
12
                          ________________________________
13                        Julieanna Hennebert, RPR, RMR,
                          and Notary Public in and for the
14                        State of Ohio.
15   My commission expires February 19, 2023.
16   (2921-JLH)
17                             --|--
18
19
20
21
22
23
24
25


             www.IntegrityReportingGroup.com
                       614.875.5440
